Citation Nr: 0424707	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
death pension benefits.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
recognized active service from November 1941 to August 1942 
and from December 1945 to January 1946.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2002, the RO notified the appellant that action 
on her claim for DIC under 38 U.S.C.A. § 1318 was deferred 
pending VA rule making.  [Claims for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 were the subject of a 
temporary stay on adjudication.  In accordance with the 
directions of the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary stay 
on the adjudication of affected 38 U.S.C. §§ 1311(a)(2) and 
1318 claims has been lifted, except where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence.  As 
there were no prior adjudications in this case, the stay as 
to the appellant's DIC claim has been lifted.]   The issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 has not 
yet been addressed by the agency of original jurisdiction 
(AOJ).  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in October 1994 at the age of 75; 
pneumonia was certified as the immediate cause of death; 
pulmonary tuberculosis (PTB) apparently was an underlying or 
contributory cause.

2.  Pneumonia was a terminal illness that became manifest 
shortly before the veteran died, and is not shown to have 
been related to service or to a service connected disability; 
PTB was not manifested in service or within three years of 
the veteran's first period of service, and is not shown to 
have been related to the veteran's active service.

3.  The veteran's only service-connected condition, malaria, 
is not shown to have materially contributed to cause his 
death.

4.  The veteran's certified military service was in the 
Philippine Commonwealth Army from November 17, 1941 to August 
27, 1942, and with the Regular Philippine Army from December 
3, 1945 to January 25, 1946; he was a prisoner of war (POW) 
from April 10, 1942 to August 27, 1942.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 3.312 (2003).

2.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are 
published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).
The VCAA and implementing regulations apply in the instant 
case.  

In correspondence dated in September 2002, November 2002, 
January 2003, and October 2003, the RO notified the appellant 
of the evidence necessary to substantiate her claims, with 
identification of the parties responsible for obtaining 
pertinent evidence.  In the September 2002 notification 
letter and the March 2003 statement of the case (SOC), the 
Board also provided notice of the VCAA.  Regarding timing of 
notice, while the notice did not precede initial AOJ 
adjudication, the notice was prior to the last AOJ review and 
certification of the claim to the Board.  Regarding notice 
content, while the appellant was not told to submit 
everything she had pertinent to the claims, she was advised 
in September to submit any additional evidence that would 
help her claim.  In essence, that had the same effect as the 
"everything" language suggested.  As the appellant has been 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the duty to assist, all identified pertinent 
records have been obtained; the appellant has not indicated 
that any relevant records remain outstanding.  The record 
appears complete, and it is not prejudicial to the appellant 
for the Board to consider the claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

Records of medical treatment the veteran received during his 
period of active service from November 1941 to August 1942 
show he was treated for malaria.  Records from a period of 
hospitalization from August to October 1942 note findings of 
"respiratory system clear" and "resonant lungs."  They do 
no contain any indication PTB was diagnosed or treated.  A 
photocopy of a January 1946 enlistment record listed the 
veteran's sicknesses as "dysentery and pulmonary 
tuberculosis minimal".  A January 1946 Affidavit for 
Philippine Army Personnel indicated that the veteran had no 
wounds or illnesses incurred from December 1941 to the date 
of return to military control.  In August 1950 the veteran 
submitted a claim for service connection for rheumatism, 
beriberi, and malaria.  A November 1950 document certifying 
his dates of service shows that he had no illness or injury 
claimed.  A November 1950 rating decision granted service 
connection for malaria.  

In a February 1968 letter requesting hospital treatment or 
domiciliary care, the veteran indicated that he had PTB.  In 
March 1968, the RO attempted to obtain records, including 
service chest X-rays, that would show a diagnosis of active 
PTB by approved methods.  The veteran responded in a May 1968 
letter that he was unable to procure any chest X-rays from 
when he was discharged.  An August 1968 response to a request 
for records indicates that X-rays were not available. 

June 1994 private X-rays showed right upper lobe 
tuberculosis.  The veteran died at the age of 75 on October 
25, 1994.  The death certificate listed pneumonia as the 
cause of death.   

A December 2002 certification from C.B., MD, is to the effect 
that the death-causing pneumonia developed due to the 
veteran's poor health resulting from PTB.

In an April 2003 affidavit, a POW who reportedly served with 
the veteran indicated that the veteran had complaints of 
backache that went untreated in service.  He noted that the 
veteran's illness was later found to be malaria, Beriberi, 
PTB, dysentery, and pneumonia.

In an April 2003 letter, I.C.E., MD, stated that the veteran 
developed PTB while a POW, and never recovered from the 
condition.  She indicated that as the veteran grew older, the 
PTB became worse until it led to the development of the 
pneumonia that caused his death.

In an October 2003 letter, E.P.R., MD, noted that he examined 
and treated the veteran two days prior to his death.  The 
veteran presented with a history of PTB and symptoms of chest 
pain, dyspnea, fever, productive cough, purulent expectorate, 
confusion, and disorientation.  The initial impression was 
respiratory distress secondary to pneumonia.  

A.  Service connection for the cause of the veteran's death. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection can also be granted for certain chronic 
diseases, including PTB, if manifest to a degree of 10 
percent or more within three years of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and chronic active tuberculosis become manifest to a degree 
of 10 percent within three years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Here, the veteran's first period of active service is 
qualifying for the chronic disease presumptions, i.e., 3 
years for PTB.  However, the second period of service, from 
December 1945 to January 1946, was considerably shorter than 
90 days in duration and, therefore, the chronic disease 
presumptions do not attach to that period of service.    

Service connection may also be presumed for certain itemized 
disabilities manifest during the lifetime of a veteran who 
was held as a POW.   While the veteran was a POW, PTB is not 
a POW presumptive disease.  See 38 C.F.R. § 3.309(c).  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's death certificate shows he died in October 1994 
due to pneumonia.  The underlying cause appears to have been 
PTB.  During his lifetime, he had established service-
connection for malaria, rated noncompensable.  It is not 
alleged, nor does the evidence show, that there was any link 
between the service-connected malaria and the death causing 
pneumonia and PTB.  

The appellant's theory of entitlement is that the veteran 
developed tuberculosis as a POW during service and that this 
condition led to the pneumonia that took his life.  In 
support of this contention, she has submitted a December 2002 
letter from a private physician indicating that the immediate 
cause of the veteran's death was pneumonia, which developed 
due to his poor health, attributed to pulmonary tuberculosis 
and his prolonged bedridden condition.  She also submitted a 
medical opinion, signed by I.C.E., MD, in April 2003, which 
relates a history of the veteran having had pulmonary 
tuberculosis as a POW.  The medical specialist further stated 
that the veteran never recovered from his pulmonary 
tuberculosis, that it became worse in old age, and eventually 
caused him to become bedridden and develop pneumonia leading 
to his death.  In addition the appellant submitted an April 
2003 affidavit from a witness who stated that he was a POW 
with the veteran, that recalled his complaints of backache, 
and that the veteran's illnesses were later found to include 
PTB and pneumonia.  

While the medical records show PTB and pneumonia in the 
months leading up to the veteran's death, they do not support 
the appellant's assertions that the terminal PTB was related 
to his WW II service.  Service connection for PTB must be 
established by medical evidence linking such disease to 
service (or by the above-cited presumption for chronic 
disease if PTB is shown in the three years following his 
first period of service).  

Service and post service medical records do not show active 
PTB was treated during either period of service or was 
diagnosed by approved methods during the applicable three-
year, post service, presumptive period after the veteran's 
first period of service ending in August 1942.  To the 
contrary, service medical records show "respiratory system 
clear" and "resonant lungs".  While the record contains a 
photocopy of a January 1946 enlistment record noting PTB, the 
Board finds this document to be in direct conflict with the 
January 1946 Affidavit for Philippine Army Personnel, which 
indicated that the veteran had no wounds or illnesses, and 
the November 1950 certification document, which also noted no 
illnesses.  Additionally, the Board also finds it noteworthy 
that the veteran himself did not list PTB among the 
disabilities for which he initially filed a claim in August 
1950, and did not bring a claim with regard to PTB until 
1968.  

There is no medical evidence whatsoever to indicate that the 
veteran's tuberculosis had its inception in service.  [In 
fact, the RO specifically denied service connection for 
pulmonary tuberculosis in 1968, and the Board confirmed that 
decision in 1969.]  The Board has considered the April 2003 
statement from the medical specialist indicating the veteran 
had pulmonary tuberculosis as a POW.  We note, however, that 
I.C.E., MD, has not provided any medical evidence showing a 
basis to support such a conclusion.  She delivered her 
statement without any supporting comments or documentation, 
and she did not indicate she ever examined the veteran, or 
even that she reviewed any of his medical records.  Her 
statements appear to be based entirely on a history reported 
by the appellant.  The Court has held that a bare 
transcription in a medical record of an appellant's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence of a nexus to service.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

As there is no competent (medical) evidence relating the 
veteran's death-causing pneumonia and PTB to service, or to 
his service-connected malaria, and no evidence that malaria 
in any way was a factor in causing or contributing to cause 
death, service connection for the cause of the veteran's 
death is not warranted.  

While the appellant and the veteran's fellow POW may believe 
that the veteran developed PTB during service, and that this 
disease led to the pneumonia that caused the veteran's death, 
there is no competent (medical) evidence supporting that 
theory.  As laypersons, the appellant and the POW are not 
competent to establish by their own opinion that any symptoms 
they observed reflected PTB or pneumonia that was incurred or 
aggravated in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

B.  Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized service is not qualifying for the nonservice-
connected death pension benefits.  Since the law is 
dispositive in this matter, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



